UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1180



DOROTHEA BARR; TR LIMITED, t/a Raley's
Emergency Road Service, t/a Raley's Towing;
METROPOLITAN      WRECKER,      INCORPORATED;
PROFESSIONAL   PARKING    MANAGEMENT    TOWING,
INCORPORATED;   DUKE   DEVELOPMENT   LLC;   BBK
ENTERPRISES,   INCORPORATED;    RALEY'S    ROAD
SERVICE OF MARYLAND, INCORPORATED,

                                               Plaintiffs - Appellants,

          versus

PRINCE GEORGE'S COUNTY, MARYLAND; RONALD E.
KOZLOWSKI, individually and in his capacity as
a police officer of the Prince George's County
Police    Department;     CHARLES     DUELLEY,
individually and in his capacity as a police
officer of the Prince George's County Police
Department,

                                                Defendants - Appellees,

          and

PRINCE GEORGE'S COUNTY POLICE DEPARTMENT,

                                                              Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, District Judge. (CA-
02-346-8-JFM)


Submitted:   August 27, 2004                 Decided:   October 29, 2004
Before WILKINS, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Dorothea Barr, Appellant Pro Se.     Rhonda L. Weaver, Associate
County Attorney, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              -2-
PER CURIAM:

            Dorothea Barr and six corporations owned by her, which

were   engaged   in   the    automobile       towing   business     and    related

services, commenced this action against Prince George's County

(Maryland) Police Department, Prince George's County, and two

Prince George's County police officers.                The plaintiffs alleged

that the defendants violated plaintiffs' civil rights, interfered

with the automobile towing businesses' relations, defamed Barr, and

otherwise   injured    her     when    the    police   officers    conducted      an

investigation into the legitimacy of Barr's businesses, initiated

legal process against them, and conducted a search of them on

February 2, 1999.      The search was conducted pursuant to several

search warrants signed by a circuit judge on January 28, 1999.                   The

police officers contended that they had reason to believe that Barr

and her businesses were abusing their duties when hired by the

Prince   George's     County    "Tow    Coordination      Unit"     to    pick    up

automobiles on behalf of Prince George's County.                  They contended

that Barr and her businesses were fraudulently transferring such

vehicles to herself or her entities, contrary to any authorization

give by Prince George's County.

            In her complaint, Barr alleged in nine counts a wide

array of claims for violations of civil rights committed under

color of state law, violations of the Maryland Constitution,

malicious prosecution, violations of the Local Government Tort


                                        -3-
Claims Act, abuse of process, tortious interference with business

relationships,     defamation,      and   injurious       falsehood.           On   the

defendants' motions to dismiss, the district court granted the

motions with respect to various counts, by order dated July 19,

2002.     With respect to the remaining counts, the district court

granted summary judgment by an oral opinion given on December 19,

2003, and a written order entered on December 22, 2003.                   From final

judgment in favor of the defendants, the plaintiffs filed this

appeal.

            While this appeal was pending, we granted the motion of

counsel for the plaintiffs to withdraw from this case and directed

the plaintiffs "to notify the Court in writing of the name and

address of counsel representing them in this appeal on or before

September 17, 2004."         We admonished plaintiffs that if they failed

to obtain new counsel, "the case [would] proceed pro se as to

appellant Barr . . . [and] be dismissed as to the corporations, .

. . since a corporation cannot proceed pro se on appeal."                           The

appellants failed to provide this court notice of new counsel, and

no   counsel     has   entered    an   appearance         on     behalf   of     them.

Accordingly, as to the appellant corporations, we dismiss their

appeal.    See Fourth Circuit Local Rule 46.

            As   to    the    appellant      Barr,   we        have   reviewed      her

submissions and the record, and for the reasons given by the

district court in dismissing some of the counts, see Barr v. Prince


                                       -4-
George's County, Maryland, et al., Civil Action AW-02-346 (D. Md.

July 19, 2002), and the reasons given by the district court in

granting summary judgment for the remaining counts, see Barr v.

Prince George's County, Maryland, et al., Civil Action JFM-02-346

(D. Md. Dec. 19 and 22, 2003), we affirm.



                           DISMISSED IN PART AND AFFIRMED IN PART




                               -5-